DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1-15 and 17-21 are pending in the application, of which claims 1, 19-21 are independent claims. Claim 16 has been cancelled by the Applicant. 
Applicant’s arguments in the remarks filed on 02/11/2021 with respect to claims 1-15 and 17-21 have been considered, but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
NOTICE: This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12-15 and 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moore, JR. et al. (US 2020/0092596, hereinafter “Moore”) in view of Tembey et al. (US Pub. 2015/0036881, hereinafter “Tembey”) and further in view of Kadri et al. (US 9,693,164, hereinafter “Kadri”).
Regarding claims 1, 19, 20 and 21, Moore discloses a first device for reading one or more tags in metadata, the first device comprising: one or more processors {Moore: Fig. 4: [0059]-[0062]: media control system 410 including processor 16 for reading or receiving media tagging or attributes (i.e.  metadata) from other proximate vehicles} configured to:
receive metadata, from a second device, wirelessly connected via a sidelink channel to the first device {Moore: [0012]-[0013]: V2V communication system using IoT communication protocol via Bluetooth, WiFI or near field communication protocols. Fig. 6: S604; [0159]-[0161]: receiving request for media data from one of IoT devices using direct communication};
{Moore: Fig. 6: S606-S610; [0159]-[0161]: read media data attributes and permission (i.e. metadata) to identify requested media data};
and output the audio content {Moore: Fig. 6: S612; [0161]: the media data is communicated or transmitted to user as output}; and
a memory (28), coupled to the one or more processors (16), configured to store the metadata {Moore: Figs. 1&4: [0047]-[0048]; [0062]: memory 28 coupled to processor 16 storing tagging/attributes of media data}.
However, Moore fails to disclose the metadata as the tags representative of audio content; and wherein the audio content is a three-dimensional spatialized audio content that is based on a an azimuth angle of the second device relative to the first device;
Tembey discloses the metadata as the tags representative of audio content {Tembey: Fig. 1: [0021]-[0022]: media playback device transmits metadata corresponding to media playback resource 111 to receiving device. Fig. 3: [0035]; [0041]: user receives from other peer devices metadata tags to select metadata feed indicative of media playback resources of interest to the user. See also Fig. 7: [0075]-[0075]}.
Sharing the same field of endeavor in providing media content distribution to target devices using peer-to-peer wireless communication protocol. As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Tembey and Moore before him before the effective filing date of  to use the metadata tags as taught by Tembey to Moore to communicate between the playback devices, as with the metadata, the media device can therefore communicate media data attributes to the target device to improve the optimal access to the playback devices by alleviating the system bandwidth efficiency {Tembey: [0001]}.
However, Moore and Tembey fail to disclose wherein the audio content is a three-dimensional spatialized audio content that is based on a an azimuth angle of the second device relative to the first device;
Kadri discloses the first device comprising: one or more processors configured to output the audio content, wherein the audio content is a three-dimensional spatialized audio content that is based on a an azimuth angle of the second device relative to the first device {Kadri: Fig. 10: Col. 20: 58-Col. 21:09;  Figs. 13&15: Col. 21: 32-50; Col. 30: 14-43: the 3-D audio content is output based on azimuth angle formed between the orientation of the two devices};
Sharing the same field of endeavor in providing audio content playback; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Kadri and Moore before him before the effective filing date of the claimed invention to configure the audio drivers in azimuth angles as taught by Kadri to Moore, as with the configuration of the audio drivers in azimuth angles, Moore playback devices can therefore provide a 3-D spatialized audio content to user to enhance the listening experience of the audio playback devices {Kadri: Col. 1: 30-32}.
2, Moore, Tembey and Kadri disclose the first device of claim 1, wherein the one or more processors are configured to switch to a radio station that is playing the identified audio content based on the one or more tags {Tembey: Figs. 1-2; [0025]-[0026]; [0028]: the receiving device receives metadata and extract the media to output the media playback using the media playback resources 201}.
Regarding Claim 3, Moore, Tembey and Kadri disclose the first device of claim 1, wherein the one or more processors are configured to start a media player and have the media player play the identified content based on one or more tags {Tembey: Figs. 1-2; [0028]; [0035]; [0041]: playback device extract metadata and playback media playback resource as indicated by media tags or identifier}.
Regarding Claim 4, Moore, Tembey and Kadri disclose the first device of claim 1, wherein the received metadata includes structural metadata and descriptive metadata {Tembey: [0065]: metadata including structural data such as media playback resource, album playlist or identifier; and descriptive data such as song title, artist name or genre category}.
Regarding Claim 5, Moore, Tembey and Kadri disclose the first device of claim 1, wherein the wireless link via the sidelink channel is part of a Cellular vehicle-to-everything (C-V2X) communication system, wherein the first device is a vehicle and wherein the second device is a vehicle {Moore: [0012]-[0013]; Fig. 4: [0060]-[0062]: media data communication system comprising IoT devices between two vehicles 402, 408, using V2V communication protocol overlaid within a cellular communication system}.
Regarding Claim 6, Moore, Tembey and Kadri disclose the first device of claim 1, wherein the wireless link via the sidelink channel is part of a vehicle-to-everything (C-V2X) communication system, wherein the first device is a vehicle and wherein the second device is a vehicle {Moore: [0012]-[0013]; Fig. 4: [0060]-[0062]: the V2V communication uses short range direct communication, i.e. sidelink such as Bluetooth, WiFI, NFC, etc. between two vehicles 402, 408}.
Regarding Claim 7, Moore, Tembey and Kadri disclose the first device of claim 1, wherein the one or more tags are one of the following: song name, artist name, album name, writer, or an international standard recording code {Tembey: [0065]: metadata including structural data such as media playback resource, album playlist or identifier; and descriptive data such as song title, artist name or genre category}.
Regarding Claim 8, Moore, Tembey and Kadri disclose the first device of claim 1, wherein the one or more processors are configured to scan a buffer based on a configuration preference stored on the first device {Moore: Fig. 1: [0062]-[0065]: processor 16 monitors sensed data stored in the memory to determine received media data}.
Regarding Claim 9, Moore, Tembey and Kadri disclose the first device of claim 1, wherein the first device includes a display device configured to represent {Moore: [0016]: collaborative data may be displayed on a display system within the vehicle}.
Regarding Claim 10, Moore, Tembey and Kadri disclose the first device of claim 9; however, Moore and Tembey fail to disclose further comprising a display device that is configured to represent the azimuth angle of the second device {Kadri: Fig. 10: Col. 20: 58-Col. 21:09; Figs. 13&15: Col. 21: 32-50; Col. 30: 14-43: the 3-D audio content is output based on azimuth angle formed between the orientation of the two devices}.
Regarding Claim 12, Moore, Tembey and Kadri disclose the first device of claim 9, wherein the first device and the other devices in the group are part of a content delivery network (CDN) {Moore: [0072]; [0081]: member of media control system may be associated with trusted/approved association, organization and/or group}.
Regarding Claim 13, Moore, Tembey and Kadri disclose the first device of claim 9, wherein the first device is an individual content delivery network and sends the one or more tags to the other devices of the group {Moore: [0062]; [0075]: media control system in a vehicle sending media tagging attributes to other vehicle devices within a trusted/approved association, organization or group}.
Regarding Claim 14, Moore, Tembey and Kadri disclose the first device of claim 1, wherein the one or more processors are configured to download a song associated with the one or more tags {Tembey: [0043]; [0056]-[0057]: user can request to receive download a song or a track of a song to playback at the device}.
Regarding Claim 15, Moore, Tembey and Kadri disclose the first device of claim 1, wherein the first device is part of a group of devices that are configured to receive one of the one or more tags {Moore: [0072]; [0081]: member of media control system may be associated with trusted/approved association, organization and/or group}.
Claims 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over “Moore” in view of “Tembey” and further in view of Lehtiniemi et al. (US Pub. 2018/0007489, hereinafter “Lehtiniemi”)
Regarding Claim 11, Moore, Tembey and Kadri disclose the first device of claim 9; However, Moore, Tembey and Kadri fail to disclose wherein the one or more processors are configured to fade in or fade out audio content associated with the one or more tags, when one of the devices in the group disconnects from the group.
Lehtiniemi discloses wherein the one or more processors are configured to fade in or fade out audio content associated with the one or more tags, when one of the devices in the group disconnects from the group {Lehtiniemi: Fig. 13: S13.3; S13.5; [0143]-[0144]: spatial audio user change position and viewed sector, i.e. group, that requires a change in the fade-out and fade-in profile}.
Lehtiniemi and Moore before him before the effective filing date of the claimed invention to add fade-in or fade-out audio content as taught by Lehtiniemi into Moore display, as with the fade-in or fade-out audio profile, Moore display device can therefore control the 3D spatialized audio effect on the audio rendering to improve the user experience with spatialized audio effect in an immersive virtual reality environment {Lehtiniemi: [0005]}.
Claims 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Moore” in view of “Tembey” and further in view of Kadri and furthermore in view of Eronen et al. (US Pub. 2020/0089466, hereinafter “Eronen”)
Regarding Claim 17, Moore, Tembey and Kadri disclose the first device of claim 1, However, Moore, Tembey and Kadri fail to disclose wherein the one or more processors are configured to disable a spatialization effect after the second device is more than a configurable distance away from the first device.
Eronen discloses wherein the one or more processors are configured to disable a spatialization effect after the second device is more than a configurable distance away from the first device {Eronen: [0084]-[0086: the spatial audio effect is removed from audible presentation when the user is moved from the threshold distance (see [0085])}.
Sharing the same field of endeavor in providing audio processing on portable wireless device; As a result, it would have been obvious to one of Eronen and Moore before him before the effective filing date of the claimed invention to add the disabling of the 3D spatialized audio effect as taught by Eronen into Moore display, as with the 3D spatialized audio disabling, Moore display device can therefore control the 3D spatialized audio effect on the audio rendering to improve the user experience with spatialized audio effect in a immersive virtual reality environment {Eronen: [0051]}.
Regarding Claim 18, Moore, Tembey, Kadri and Eronen disclose the first device of claim 17, wherein the configurable distance is a distance measurement or a time measurement {Eronen: [0010]; [0077]; [0084]: the audio source of the user is monitored and captured by the positioning system to determine the distance}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huseth et al. (US Patent 2011/0164768) teaches a acoustic user interface system and method for tracking spatial location data.
Yoo et al. (US Pub. 2013/0322666) teaches audio signal processing using beamforming technique in a 3-dimensional space.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL P. TRAN whose telephone number is 571-270-1944 (FAX. 571-270-2944). The examiner can normally be reached on Monday to Thursday 8:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649
May 10, 2021